AGEE, J.,
concurring.
For the following reasons, I concur in the result reached in the majority opinion.
In our previous decisions in Gayler v. Gayler, 20 Va.App. 83, 86 n. 2, 455 S.E.2d 278, 280 n. 2 (1995), and MacNelly v. MacNelly, 17 Va.App. 427, 430, 437 S.E.2d 582, 584 (1993), we have extrapolated the phrase “unless otherwise provided” in Code § 20-109(D) to apparently require explicitly stating the words “remarriage” or “death” in a property settlement agreement in order to overcome the statutory presumption that spousal support payments terminate upon the death of a spouse or the payee spouse’s remarriage. By inference, our decisions forbid any other language, no matter how clear or express, from rebutting the statutory presumption unless the specific words “remarriage” or “death” appear in the operative contract provision.
In the case at bar, since § 15(d) of the property settlement agreement did not include the word “remarriage,” our precedent appears to mandate a decision that the statutory pre*108sumption of Code § 20-109(D) is not overcome, regardless of how clear and unmistakable the meaning of that section may appear to a reader of the English language.
In Johnson v. Commonwealth, 252 Va. 425, 430, 478 S.E.2d 539, 541 (1996), the Supreme Court stated, “[W]e hold that a decision of a panel of the Court of Appeals becomes a predicate for application of the doctrine of stare decisis until overruled by a decision of the Court of Appeals sitting en banc or by a decision of this Court.” Accordingly, bound by the doctrine of stare decisis, I concur in the result.